United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 15-7034                                                    September Term, 2019
                                                               FILED ON: AUGUST 18, 2020

ESTATE OF ESTHER KLIEMAN, BY AND THROUGH ITS ADMINISTRATOR, AARON KESNER, ET AL.,
                   APPELLANTS

v.

PALESTINIAN AUTHORITY, ALSO KNOWN AS PALESTINIAN INTERIM SELF-GOVERNMENT
AUTHORITY AND PALESTINIAN LIBERATION ORGANIZATION, ALSO KNOWN AS PLO,
                  APPELLEES


                    On Remand from the Supreme Court of the United States


       Before: GARLAND and KATSAS, Circuit Judges, and WILLIAMS*, Senior Circuit Judge.

                                         JUDGMENT

       This cause came to be heard on remand from the Supreme Court of the United States,
vacating this court’s judgment and remanding for further consideration in light of the
subsequently enacted Promoting Security and Justice for Victims of Terrorism Act of 2019, H.R.
1865, 116th Cong., § 903 (December 20, 2019). On consideration thereof, it is

        ORDERED and ADJUDGED that the portion of this court’s judgment affirming the
District Court’s judgment relating to general jurisdiction, specific jurisdiction, and discovery, as
discussed at Estate of Esther Klieman v. Palestinian Authority, 923 F.3d 1115, 1115-27 (D.C.
Cir. 2019), be reinstated. It is

       FURTHER ORDERED AND ADJUDGED that the case be remanded for further
proceedings in light of the Promoting Security and Justice for Victims of Terrorism Act of 2019,
H.R. 1865, 116th Cong., § 903 (December 20, 2019).

       The Clerk is directed to issue the mandate forthwith.

                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Daniel J. Reidy
                                                              Deputy Clerk

* The late Senior Circuit Judge Stephen F. Williams was a member of the panel that decided this
case in 2019, but he did not participate in this judgment. Judges Garland and Katsas have acted
as a quorum with respect to this judgment. See 28 U.S.C. § 46(d).